Title: From George Washington to John Polson, 28 September 1788
From: Washington, George
To: Polson, John



Sir,
Mount Vernon Septr 28th 1788.

Your letter of the 25th of July by Captn Milford, came duly to hand; but I do not recollect to have received one dated Septr 2d 1783, spoken of therein. At that period I was with the Army in the State of New York and did not return to Virginia until the beginning of the succeeding year. All foreign letters to me, therefore, must either have passed the British Lines or taken their chance in Merchantmen—Both, were hazardous conveyances.
Every information (and small indeed it is) that I can give respecting your Land on the Great Kanhawa, is communicated to Captn Milford; with a request that he would transmit a copy of it, with this letter, to you. His ship lays near Williamburgh where your late attorney Mr Craig, lived, at the time of his decease—and where I presume his Executors (from whom the best information I conceive is to be had) must now live. Besides, in this situation Captn Milford is not far distant from Richmond, the Seat of the government and information; on account of the general resort to it for the purposes of attending the Courts—the Assemblies—Public Offices—&ca—&ca. From me, this place is far removed; and one to which I seldom or never go. Indeed I rarely stir from home, and having made no enquiry into the matter, am entirely ignorant as to the disposition of any of the Lands which were granted to the Virginia Regiment raised in 1754, after Patents were obtained for them, except those of my own; and these were within an ace of being sold for the payment of Taxes due on them, before I received information thereof.
If it was in my power to point you to a proper character (who lived convenient, and would accept it) for an Agent, I would do it with pleasure—but for the reasons above, it really is not. From Richmond there is a continual intercourse with the Western Country—from hence we scarcely have any—Captn Milford will have it much more in his power than I, to serve you in this respect. I am—Sir Your Most Obedt Hble Servt

Go: Washington

